Citation Nr: 0901780	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-20 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea. 


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel







INTRODUCTION

The veteran served on active duty in the military from August 
1978 to January 1979 and from March 1989 to July 1991.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a December 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The jurisdiction of the claims folders was 
later transferred to the RO in Togus, Maine.

In January 2007, the veteran and his wife testified during a 
hearing before the undersigned using video-conferencing 
technology.  A transcript of the hearing is of record.

The Board notes that the veteran, in an October 2006 
substantive appeal (VA Form 9) and in a January 2007 letter, 
argued that clear and unmistakable error (CUE) was made in 
the September 2006 supplemental statement of the case (SSOC) 
that denied his claim for service connection.  He argued that 
CUE was committed in that all the arguments and assertions 
made by the April and September 2006 VA examiners were false.  
An argument of CUE is made to revise a prior determination of 
the RO that has become final and binding on a veteran.  38 
C.F.R. § 3.105(a) (2008).  In this case, the RO's December 
2005 rating decision and September 2006 SSOC have not become 
final and binding on the veteran and, therefore, CUE does not 
have to be demonstrated in order for the Board to reach a 
different conclusion, as detailed below.  If the veteran 
wishes to raise a claim of CUE with the December 2005 rating 
decision that denied his claim for service connection for 
obstructive sleep apnea, either he or his representative (if 
any)  should contact the RO in writing and specifically set 
forth that claim. 

In an August 2007 decision, the Board denied the veteran's 
claim of entitlement to service connection for obstructive 
sleep apnea.

The veteran appealed the Board's August 2007 decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
In August 2008, the VA General Counsel filed a Motion for 
Remand requesting that the Board's August 2007 decision be 
vacated and remanded.  In an Order issued in September 2008, 
the CAVC vacated the Board decision and remanded the matter 
to the Board for actions consistent with the Motion for 
Remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The CAVC held that the August 2007 Board decision did not 
provide adequate reasons or bases for the discharge of its 
duty to assist, as both an April 2006 VA medical examination 
and September 2006 VA medical opinion did not adequately 
address the lay evidence presented in support of the 
veteran's appeal. 

On VA examination in April 2006, the examiner determined that 
there was no evidence of sleep apnea while in the service or 
within one year of separation from the service.  The examiner 
noted that the veteran's history of "snoring" and his 
wife's recollection of apnea ten years after service, 
provided by way of history, were not medical documentation of 
sleep apnea.  

In his September 2006 VA medical opinion, the VA medical 
reviewer said that his "definitive medical opinion" was 
that there was "no compelling documentation" in the record 
that the veteran had obstructive sleep apnea during military 
service or within one year of his discharge.  This examiner 
determined that it was less likely than not that the 
veteran's currently diagnosed obstructive sleep apnea was 
related to service or was manifested shortly thereafter 
within a year after discharge.  The medical reviewer found a 
lack of symptomatology such as daytime sleepiness, obesity, 
snoring, and witnessed apnea during service and said that 
such symptoms were "absent from the medical record 
entirely".  The examiner noted the veteran's wife's 
statement that the veteran had snoring and apneic problems by 
the time that the veteran was discharged from service.  
However, the medical reviewer stated that the wife's 
statements were dated in 2006 and could not be considered 
time-specific medical or historical documentation that the 
veteran's specific symptoms were present during the periods 
of his medical service or within a year of discharge.  The 
examiner said that a "reliance on retrospective observations 
such as given by [the veteran's wife] leads only to 
unsubstantiated speculation".

The CAVC found that the VA medical examination and medical 
opinion both failed to adequately address the lay evidence in 
support of the veteran's claim.  On remand, the Board was 
instructed to determine whether there was competent and 
credible lay evidence of symptomatology of sleep apnea dating 
back to service or the first-post service year and, if so, 
whether the VA medical reports adequately addressed the 
reported symptomatology contained in the lay evidence of 
record.

Thus, the Board must assess the competence of the veteran and 
his wife to report the onset of the veteran's sleep apnea 
symptoms during service and of the veteran having sleep apnea 
problems since that time, as well as their credibility.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In 
Barr and Washington, the CAVC noted that a veteran is 
competent to testify to factual matters of which he had 
first-hand knowledge and, citing its earlier decision in 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
personal knowledge of the witness; see also 38 C.F.R. § 
3.159(a)(2) (2008).

As the veteran and his wife provided credible testimony 
regarding his sleep apnea symptoms during service, and the 
veteran is competent to testify as to both the incurrence and 
continuity of symptomatology associated with the injury, the 
Board notes that the veteran and his wife are competent to 
report that he began having sleep apnea problems during 
service.  Layno, 38 C.F.R. § 3.159(a)(2).  In fact, the 
Federal Circuit has specifically held that this type of 
symptom is capable of lay observation.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (involving a claim 
of service connection for paranoid schizophrenia where lay 
persons submitted statements attesting to observing a change 
in the veteran's behavior during and since service); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted"). 

Thus, the Board believes that a new VA medical opinion is 
warranted to determine the etiology of the veteran's 
diagnosed obstructive sleep disorder in the interest of due 
process and fairness. 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should advise the veteran 
in writing that he may submit any 
additional evidence and argument in 
support of his claim.

2.	The RO/AMC should arrange for the 
veteran's medical records to be 
reviewed by a VA physician, preferably 
a pulmonologist, who is requested to 
provide a written medical opinion 
regarding the etiology of any 
obstructive sleep apnea found to be 
present.  (If, and only if, the 
examiner deems it necessary, should 
the veteran be scheduled for a VA 
clinical examination in conjunction 
with the requested medical opinion).  
The claims folders must be made 
available to the examiner for review 
of pertinent documents.  The examiner 
is requested to respond to the 
following:

a.	Does the veteran have obstructive 
sleep apnea or another diagnosed 
sleep disorder?

b.	The examiner should be asked to 
opine whether it is at least as 
likely as not (i.e., at least a 
50-50 degree of probability) that 
any presently diagnosed sleep 
apnea is related to the veteran's 
active service, or whether such 
an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability)..

c.	In rendering an opinion, and 
assuming the competency of the 
veteran and his wife to report 
that he began having sleep apnea 
problems in service, the examiner 
is specifically requested to 
discuss whether the lay evidence 
of record (that provided in the 
veteran's and his wife's oral and 
written statements) shows 
evidence of the onset of sleep 
apnea in service.  The examiner 
is also particularly requested to 
address the opinions rendered by 
the VA examiner in April 2006 (to 
the effect that there was no 
evidence of sleep apnea in 
service, and that the veteran's 
history of  "snoring" and his 
wife's recollection of apnea ten 
years after service, provided 
"by way of history, [were] not 
medical documentation of sleep 
apnea"); and the VA examiner in 
September 2006 (to the effect 
that there was "no compelling 
documentation" in the record of 
obstructive sleep apnea, that 
there was a lack of 
symptomatology such as daytime 
sleepiness, obesity, snoring, and 
witnessed apnea during service, 
that such symtoms were "absent 
from the medical record 
entirely", and that the 
veteran's wife's statements of 
his snoring and apneic problems 
at discharge were made in 2006 
and could not be considered time-
specific medical historical 
documentation that the veteran's 
specific symtoms were present in 
service or within a year of 
discharge).  The examiner should 
set forth the complete rationale 
for any conclusions reached.  The 
examination report should 
indicate if the veteran's medical 
records were reviewed. 

2.  Thereafter, the RO/AMC should 
undertake any additional development so 
indicated by the record, and then 
readjudicate the appellant's claim for 
service connection for obstructive sleep 
apnea.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided with SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
September 2006 statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




